EXHIBIT 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly filing of Artfest International, Inc., a Delaware corporation (the "Company"), on Form 10-QSB for the period endedJune 30, 2007 as filed with the Securities and Exchange Commission (the "Report"), the undersigned, Larry D. Ditto, the Chief Executive Officer of the Company, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.ss.1350), that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August , 2007 By: /s/Larry D. Ditto Larry D. Ditto Chairman and Chief Executive Officer
